DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 102(b) rejection of Claims 1 — 4, 6 and 11 — 13 as being anticipated by
Pithouse et al (U.S. Patent No. 4,803,103), of record on page 2 of the previous Action is withdrawn.

2.	The 35 U.S.C. 103(a) rejection of Claims 7 — 10 and 17 — 20 as being unpatentable over
Pithouse et al (U.S. Patent No. 4,803,103) in view of Davies et al (WO 98/54393 A1), of record on page 2 of the previous Action is withdrawn.

3.	The 35 U.S.C. 102(b) rejection of Claims 5, 14 — 16 and 21 — 23 as being anticipated
by Pithouse et al (U.S. Patent No. 4,803,103) as evidenced by Uda (U.S. Patent Application
Publication No. 2015/0231000 A1), of record on page 2 of the previous Action is withdrawn.

4.	The 35 U.S.C. 103(a) rejection of Claims 7 — 10 and 17 — 20 as being unpatentable over
Pithouse et al (U.S. Patent No. 4,803,103) in view of Davies et al (WO 98/54393 A1), of record on page 2 of the previous Action is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1 – 6, 8 – 9, 11 – 12, 14 – 16, 18 – 19 and 21 – 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘configured to provide’ is indefinite as it is unclear if user input is provided. For purposes of examination, the phrase will be interpreted to mean that user input is provided, and the pen will be interpreted to be any pen which can be used to directly, or indirectly, by writing on paper, provide user input.

Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1 — 4, 6 and 11 — 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou (WO 2011/029250 A1; English translation) in view of  Pithouse et al (U.S. Patent No. 4,803,103) as evidenced by Li et al (U.S. Patent Application No. 2003/0118786 A1).
With regard to Claim 1, Zhou discloses a pen comprising, as shown in Figure 2, a pen ‘200’ comprising a grip portion ‘221’ and a tail portion ‘222’; (second page, lines 22 – 23); a marker sleeve is sleeved on, and therefore encircles, the grip portion (first page, lines 26 – 28); the marker sleeve comprises a heat shrinkable material (first page, lines 16 – 17), therefore heated and constricted around the grip portion, and is an advertising carrier (first page, line 3). Zhou fails to disclose a sleeve that is a textile covering comprising structural fiber woven into a seamless tube and further comprising heat – shrink fibers.
Pithouse et al teach a tube, therefore a sleeve, comprising a fabric, therefore a
textile, that is seamless, because it is a sleeve that is tubular instead of being of the wraparound
variety (column 4, lines 39 — 42), for enclosure of a substrate (column 1, lines 6 — 13), and is woven (column 7, lines 50 — 51) and comprises heat — shrink fibers and other structural fibers
that are not shrinkable (recoverable and non — recoverable fibers; column 8, lines 20 — 21) for the purpose of providing environmental protection (column 1, lines 6 – 13).
It therefore would have been obvious for one of ordinary skill in the art to provide a sleeve that is a textile covering comprising structural fiber woven into a seamless tube and further comprising heat – shrink fibers in Zhou in order to provide environmental protection.
It is not taught by Pithouse et al that the fabric is printable, for the purpose of printing advertising, but Li et al disclose that woven fabrics are textile substrates (paragraph 0005)  that are printable with ink (paragraph 0004).
It is not explicitly disclosed by Zhou that the sleeve comprises areas that are differently textured, at least one of the textured areas indicating an underlying component of the pen. However, Figure 2 schematically shows that the grip portion comprises areas having  different physical appearances, because the portion comprises areas having circles and also areas having no circles. It would have been obvious for one of ordinary skill in the art to provide for a gripping portion having differently textured areas, as areas having different physical appearances are shown in Figure 2. The sleeve would therefore comprise differently textured areas, as it conforms to the grip portion, and at least one textured area would indicate an underlying component that is the grip portion, instead of the tail portion.
With regard to Claim 2, a tapered end is taught by Pithouse et al (an end which tapers; column 4, lines 48 —51).
With regard to Claim 3, the heat — shrink fibers taught by Pithouse et al comprise polyester (column 8, lines 6 — 15).
With regard to Claim 4, an adhesive layer is taught by Pithouse et al that is coated on the tube, on that side that will face the substrate (column 10, lines 60 — 62).
With regard to Claim 6, the structural fibers taught by Pithouse et al include polyester and polyamide (column 8, lines 20 — 27).
With regard to Claim 11, conductive fibers are woven into the tube taught by Pithouse et al (metal; column 8, lines 20 — 27).
With regard to Claim 12, the conductive fibers are therefore providing inputs to the pen, which is electrical current.



9. 	Claims 5, 14 — 16 and 21 — 22 are rejected under 35 U.S.C. 102(b) as being anticipated
by Zhou (WO 2011/029950 A1; English translation) in view of  Pithouse et al (U.S. Patent No. 4,803,103) as evidenced by Li et al (U.S. Patent No. 2003/0118786) and Uda (U.S. Patent Application
Publication No. 2015/0231000 A1).
Zhou, Pithouse et al and Li et al disclose a tube as discussed above. Polyethylene fibers are disclosed (column 8, lines 6 — 15). With regard to Claims 5, 14 — 16 and 21 — 22, Zhou, Pithouse et al and Li et al do not explicitly disclose fibers that are adhesive. However, Uda discloses that polyethylene fibers are heat — sealable (paragraph 0099 of Uda) and are therefore adhesive. The adhesive fibers
disclosed by Pithouse et al additionally adhere the tube to the substrate, because the fibers are in
contact with the disclosed adhesive layer.


10. 	Claims 8 — 9 and 18 — 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Zhou (WO 2011/029950 A1; English translation) in view of  Pithouse et al (U.S. Patent No. 4,803,103) as evidenced by Li et al (U.S. Patent No. 2003/0118786) and further in view of Davies et al (WO 98/54393 A1).
Zhou, Pithouse et al and Li et al disclose a tube as discussed above. Different areas are disclosed, because zones are disclosed (column 7, lines 21 — 26). With regard to Claim 8, Zhou, Pithouse et al and Li et al fail to disclose differently — sized structural fibers.
Davies et al teach woven tubes (page 3, lines 12 — 13) comprising areas that are a series
of ribs for the purpose of providing protection from abrasion (page 10, lines 24 — 28).
It therefore would have been obvious for one of ordinary skill in the art to provide for
areas that are ribs in order to provide for protection from abrasion as taught by Davies et al.
Areas would therefore be obtained that have a different texture from the areas that are not ribs.
Davies et al do not explicitly teach ribs having differently — sized structural fibers from areas that are not ribs. However, the ribs are circumferential (page 10, lines 24 — 28 of Davies et al) and the circumferential fibers have a size of 20 — 500 tex whereas the longitudinal fibers are very fine filaments (page 11, lines 6 — 18). It would have been obvious for one of ordinary skill in the art to provide for ribs having differently — sized structural fibers, as the circumferential fibers have a size of 20 — 500 tex whereas the longitudinal fibers are defined as very fine filaments.
With regard to Claims 9 and 18 — 19, the ribs comprise a different weave pattern
because several weft picks are inserted into the shed of an ordinary plain weave (page 10, lines
29 — 30).


ANSWERS TO APPLICANT’S ARGUMENTS
11.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 6, 8 – 9, 11 – 12, 14 – 16, 18 – 19 and 21 – 22.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782